[Cite as Hazelwood Assn., Inc. v. Helfrich, 2022-Ohio-174.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 HAZELWOOD ASSOCIATION, INC.                             JUDGES:
                                                         Hon. Earle E. Wise, Jr., P.J.
         Plaintiff-Appellee                              Hon. William B. Hoffman, J.
                                                         Hon. Craig R. Baldwin, J.
 -vs-
                                                         Case No. 2021 CA 00033
 JAMES HELFRICH

          Defendant-Appellant                            OPINION




 CHARACTER OF PROCEEDINGS:                               Appeal from the Licking County Court of
                                                         Common Pleas, Case No. 21 CV 043


 JUDGMENT:                                               Reversed

 DATE OF JUDGMENT ENTRY:                                 January 24, 2022


 APPEARANCES:


 For Plaintiff-Appellee                                  For Defendant-Appellant

 DANIEL J. BENNETT                                       JAMES HELFRICH
 Bennett Law Group, LLC                                  P.O. Box 921
 81 Mill Street, Suite #300                              Pataskala, Ohio 43062
 Gahanna, Ohio 43230
Licking County, Case No. 2021 CA 00033                                                         2


Hoffman, J.
          {¶1}     Defendant-appellant James C. Helfrich appeals the judgment entered by

the Licking County Common Pleas Court granting Plaintiff-appellee’s Civ. R. 60(B) motion

for relief from judgment.

                                           STATEMENT OF THE CASE1

          {¶2}     On October 8, 2020, Appellee filed the instant action as a small claims

complaint in the Licking County Municipal Court, claiming Appellant owed Appellee

homeowners’ association fees totaling $4,432.73. Appellant filed a jury demand and a

request to transfer the action from small claims court to municipal court. The request to

transfer was overruled.

          {¶3}     Appellant filed a renewed motion to transfer the case to municipal court on

December 15, 2020. By judgment entry filed December 22, 2020, the small claims court

found during an email exchange between Appellant and Appellee, Appellant notified

Appellee it intended to call counsel for Appellee as a witness at trial. Appellee responded

if Appellant did so, the retention of outside counsel for Appellee would be required, the

fees of which would be eligible as damages estimated at $15,000.00 to $25,000.00.

Because this potential damage award would exceed the monetary jurisdiction of both the

small claims and general divisions of the Licking County Municipal Court, the small claims

division transferred the case to the Licking County Common Pleas Court (hereinafter “trial

court”).

          {¶4}     On December 23, 2020, the clerk of the trial court sent both parties a notice,

which read as follows:



1   A rendition of the facts is unnecessary to the issues raised in this appeal.
Licking County, Case No. 2021 CA 00033                                                     3


              To Whom It May Concern:

              Our office has received a transfer case from Licking County

       Municipal Court, 20 CVI 138, Hazelwood Association, Inc. vs. James

       Helfrich.   Unfortunately, we are unable to file it without the deposit of

       $200.00.

              Please remit $200 to the address below as soon as possible.




       {¶5}   An identical “second request” was sent to the parties on January 5, 2021.

On January 19, 2021, the following notice was sent from the clerk to the parties:



              TO WHOM IT MAY CONCERN:

              THIS OFFICE HAS RECEIVED CASE 20 CVI 138 AS A TRANSFER

       FROM THE LICKING COUNTY MUNICIPAL COURT. WE FILED THE

       CASE HERE IN LICKING COUNTY ON 1/19/21 AS CASE 2021 CV 00043.

       THE CASE WAS ASSIGNED TO JUDGE THOMAS M. MARCELAIN.

              PLEASE REMIT $200.00 TO THE ADDRESS BELOW.



       {¶6}   Without further notice, on February 2, 2021, the trial court dismissed the

case pursuant to Civ. R. 41(B)(1) for failure to prosecute.

       {¶7}   Appellee filed a motion for relief from judgment pursuant to Civ. R. 60(A)

and Civ. R. 60(B)(1) and (5) on March 29, 2021. Appellee argued pursuant to Civ. R.

60(A), the trial court’s dismissal with prejudice pursuant to Civ. R. 41(B)(1) was a clerical

error, which should be corrected. Appellee argued pursuant to Civ. R. 60(B), it did not
Licking County, Case No. 2021 CA 00033                                                      4


receive notice the case could be dismissed for failing to pay the filing fees, and further the

notice sent by the clerk was ambiguous as to which party was responsible for paying the

filing fee.

        {¶8}   Following a hearing, the trial court granted Appellee’s motion for Civ. R.

60(B) relief, finding no notice of a possible dismissal was provided to Appellee. The trial

court reinstated the case.

        {¶9}   It is from the April 29, 2021 judgment of the trial court Appellant prosecutes

his appeal, assigning as error:



               I. DID THE TRIAL COURT ERROR WHEN IT GRANTED A CIVIL

        RULE 60(B) MOTION FOR RELIEF OF JUDGEMENT OF A DISMISSAL

        OF AN ACTION WHEN THE MOVING PARTY FAILED TO ARGUE THEIR

        CLAIMS FOR RELIEF WERE MERITORIOUS IF THE CASE WAS

        REINSTATED.

               II. DID THE TRIAL COURT ERROR WHEN IT REINSTATED AN

        ACTION AS A RESULT OF THE TRIAL COURT’S MISTAKE.

               III. DID THE TRIAL COURT ERROR WHEN IT GRANTED A

        MOTION FOR RELIEF OF JUDGEMENT AND NOT CONSIDER IF THE

        APPELLEES REASONS FOR WAITING 55 DAYS TO FILE WERE

        EXCUSABLE OR INEXCUSABLE.

               IV. DID THE TRIAL COURT ERROR WHEN IT GRANTED A

        MOTION FOR RELIEF OF JUDGEMENT 55 DAYS AFTER A NOTICE OF

        DISMISSAL WAS FILED WHEN NO ADDITIONAL ARGUMENTS WERE
Licking County, Case No. 2021 CA 00033                                                    5


       MADE THAT COULD NOT HAVE BEEN MADE ON THE DAY OF

       DISMISSAL.

              V. DID THE TRIAL COURT ERROR WHEN IT GRANTED THE

       MOTION FOR RELIEF OF JUDGEMENT WITHOUT CONSIDERING THE

       DETRIMENT TO THE APPELLANT WITH THE LOSS OF DEFENSE.

              VI. DID THE TRIAL COURT ERROR WHEN IT GRANTED A

       MOTION FOR RELIEF OF JUDGMENT AND NOT CONSIDER IF THE

       APPELLEES REASONS WERE EXCUSABLE OR INEXCUSABLE.




                                                IV.

       {¶10} In his fourth assignment of error, Appellant argues the trial court erred in

granting Appellee’s motion for Civ. R. 60(B) relief because the motion was a substitute

for appeal. We address this assignment of error first because we find it to be dispositive

of the appeal.

       {¶11} “Civ.R. 60(B) exists to resolve injustices that are so great that they demand

a departure from the strict constraints of res judicata. * * * However, the rule does not

exist to allow a party to obtain relief from his or her own choice to forgo an appeal from

an adverse decision.” Bank of Am., N.A. v. Kuchta, 141 Ohio St.3d 75, 2014-Ohio-4275,

21 N.E.3d 1040, ¶ 15. See also Doe v. Trumbull Cty. Children Servs. Bd., 28 Ohio St.3d

128, 502 N.E.2d 605 (1986), paragraph two of the syllabus (“[a] party may not use a

Civ.R. 60(B) motion as a substitute for a timely appeal”).

       {¶12} “Where the defect of the judgment is apparent from the record, an appeal

will lie; where it is not, relief must be sought under Civ.R. 60(B), because error cannot be
Licking County, Case No. 2021 CA 00033                                                      6


demonstrated from the record. * * * ‘Thus, when one party merely reiterates arguments

that concern the merits of the case and that could have been raised on appeal, relief

under Civ.R. 60(B) is not available as a substitute for appeal.’ ” Deutsche Bank Tr. Co.

Americas v. Ziegler, 2d Dist. Montgomery No. 26287, 2015-Ohio-1586, ¶ 56, quoting

Blount v. Smith, 8th Dist. Cuyahoga No. 96991, 2012-Ohio-595, ¶ 9.

          {¶13} Appellee argues based on the Ohio Supreme Court’s decision in Moore v.

Emmanuel Family Training Ctr., Inc., 18 Ohio St.3d 64, 479 N.E.2d 879 (1985), Civ. R.

60(B) is the appropriate remedy to seek relief when a judgment of dismissal is rendered

pursuant to Civ. R. 41(B)(1) without prior notice to the party affected. Moore involved two

appeals where Civ. R. 60(B) relief was denied to a party whose case had been dismissed

pursuant to Civ. R. 41(B)(1). In one of the two appeals, the trial court failed to give notice

to Appellee, as required by Civ. R. 41(B)(1), that the case could be dismissed for failure

to prosecute. In both cases, the Ohio Supreme Court found excusable neglect on the

part of the plaintiff, and reversed the decisions of the trial court denying Civ. R. 60(B)

relief.

          {¶14} At the outset, we note the instant case is factually distinguishable from the

two cases in Moore because it appears from the statement of facts in Moore, the plaintiffs

did not receive proper notice of the dismissal entries from the trial court, thus potentially

excusing their failure to take a timely direct appeal. Id. at 65.

          {¶15} More importantly, the Moore court did not specifically address any argument

the Civ. R. 60(B) motion was a substitute for appeal. While the Moore court did note the

trial court failed to provide the notice required by Civ. R. 41(B)(1), the issue raised in the

appeals, and the corresponding legal discussion of the court, centers on the issue of
Licking County, Case No. 2021 CA 00033                                                     7


whether the plaintiff demonstrated excusable neglect in the trial court.       As noted by

Justice Kennedy in her dissent in State ex rel. Ryan Alternative Staffing, Inc. v. Moss,

2021-Ohio-3539, ¶36, the court will not normally address issues not briefed by the parties,

thereby injecting new arguments into the case.          “As Judge Richard Posner once

explained, ‘we cannot write a party's brief, pronounce ourselves convinced by it, and so

rule in the party's favor. That's not how an adversarial system of adjudication works.’” Id.,

citing Xue Juan Chen v. Holder, 737 F.3d 1084, 1085 (7th Cir. 2013). Thus, we decline

to infer from Moore the general rule Civ. R. 60(B) may not be used as a substitute for

appeal is not applicable when the trial court fails to give Civ. R. 41(B)(1) notice prior to

dismissal. (See, also, Svoboda v. City of Brunswick, 6 Ohio St.3d 348, 352, 453 N.E.2d

648 (1983), where the dissenting justices noted the majority’s discussion of the underlying

trial court order and the failure to give Civ. R. 41(B)(1) notice prior to dismissal to be in

error where the issue raised by the parties dealt with excusable neglect, and

consideration of Civ. R. 41(B) would render the Civ. R. 60(B) motion a substitute for

appeal).

       {¶16} In Worthington v. Admr., BWC, 2nd Dist. No. 2020-CA-10, 2021-Ohio-978,

169 N.E.3d 735, the plaintiff’s case was dismissed for failing to respond to a motion. She

filed a motion for Civ. R. 60(B) relief, arguing her time to respond to the motion was

extended due to the Covid-19 tolling rules. The trial court granted the motion.

       {¶17} The Court of Appeals for the Second District reversed, finding the Civ. R.

60(B) motion to be a substitute for appeal:
Licking County, Case No. 2021 CA 00033                                                 8


             Here, the matters at issue in connection with the initial involuntary

      dismissal were apparent in the record and could have been resolved on

      appeal. First, the tolling order of the Supreme Court of Ohio was available,

      and Worthington could have argued that the involuntary dismissal was

      erroneous based on that ground. Specifically, the March 27, 2020 tolling

      order for filing deadlines was imposed retroactively to March 9, 2020, and

      extended until July 30, 2020, or when the COVID-19 emergency ended,

      whichever was sooner. In re Tolling of Time Requirements, 158 Ohio St.3d

      1447, 2020-Ohio-1166, 141 N.E.3d 974, at subsection (A) and (B)(2).

             More importantly, Subsection (G) of the tolling order gave local

      courts authority to impose their own tolling orders. Specifically, this

      subsection stated:

             “Notwithstanding the tolling of time requirements imposed by this

         order, the Court, local court, hearing panel, board, or commission, as

         applicable, may still require filing in accordance with existing rules and

         issue orders setting a specific schedule in a case or requiring parties to

         file documents by a specific due date if pertaining to a situation that

         requires immediate attention. A specific order in a case issued on or

         after March 9, 2020, shall supersede the tolling provisions of this order,

         unless otherwise noted in that specific order.”

             Consistent with this authority, the Miami County Common Pleas

      Court issued its own tolling order on March 20, 2020, stating, “All non-

      essential trials, hearings and proceedings in the criminal, civil and domestic
Licking County, Case No. 2021 CA 00033                                                        9


       relations cases are hereby suspended and continued for a period of forty[-

       ]five (45) days.” See Further Temporary Order in Response to the Covid-19

       (Coronavirus) Public Health Crisis (Miami C.P., Mar. 20, 2020). By its own

       terms, that order expired on May 4, 2020.

              As the trial court noted in its entry granting relief from judgment, this

       would have extended the 14-day period for Worthington's response to May

       18, 2020, which was after the court entered the involuntary dismissal. This

       was apparent on the face of the record, and Worthington could have raised

       it on appeal. Rather than doing so, Worthington filed a motion for relief from

       judgment.



       {¶18} Id. at ¶¶23-26.

       {¶19} We find the reasoning of the Worthington court equally applicable to the

instant case. Appellee’s claim it did not receive notice prior to dismissal was apparent

from the face of the record on the date the case was dismissed, and Appellee could have

raised it on direct appeal. At the Civ. R. 60(B) hearing, Appellee proffered the testimony

of Donald Dye, previous counsel for Appellee, in support of its motion.         In an affidavit

setting forth his proffered testimony, Dye averred upon inquiry as to which party was to

pay the filing fee, the clerk’s office notified his office there was no rule stating which party

needed to pay the fee. He further averred because he believed the case would be

remanded to the Licking County Municipal Court if the fee was not paid in the Common

Pleas Court, he took no action and ignored the two subsequent notices given by the clerk.
Licking County, Case No. 2021 CA 00033                                                     10


He further averred he received no notice, written or oral, his claims would be dismissed if

Appellee failed to pay the filing fees.

       {¶20} We find Appellee’s arguments concerning who was required to pay the filing

fees are a proverbial “red herring” in the instant case. Confusion over the payment of

fees is irrelevant to the issue raised in its Civ. R. 60(B) motion, which was whether

Appellee received notice of the possibility of dismissal.         The record in this case

affirmatively demonstrated on the date of dismissal, no notice had been provided to

Appellee pursuant to Civ. R. 41(B)(1) its case could be dismissed for failure to prosecute.

We find Appellee’s argument it needed to provide evidence outside the record to

demonstrate it did not receive oral notice is without merit.    A direct appeal will lie from

the improper dismissal of a case without providing notice where the lack of notice is

demonstrated by the record, as it was in the instant case. See, e.g., Ohio Furniture Co.

v. Mindala, 22 Ohio St.3d 99, 100, 488 N.E.2d 881, 882 (1986); Hillabrand v. Drypers

Corp., 87 Ohio St.3d 517, 518, 721 N.E.2d 1029, 1031 (2000); Perotti v. Ferguson, 7 Ohio

St.3d 1, 3, 454 N.E.2d 951, 952 (1983).

       {¶21} Because the record affirmatively demonstrated Appellee did not receive

notice of the possibility of dismissal from the trial court as required by Civ. R. 41(B)(1) at

the time the trial court dismissed the case, we find the instant Civ. R. 60(B) motion was a

substitute for appeal, and thus barred by res judicata. The fourth assignment of error is

sustained.

       {¶22} Appellant’s remaining assignments of error are rendered moot by our

decision on his fourth assignment of error.
Licking County, Case No. 2021 CA 00033                                                11


      {¶23} The judgment of the Licking County Common Pleas Court granting Civ. R.

60(B) relief and vacating its prior dismissal order is reversed, and the February 2, 2021

entry dismissing the case is reinstated.



By: Hoffman, J.
Wise, Earle, P.J. and
Baldwin, J. concur